DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method comprising:
forming a source/drain recess in a source/drain region of a fin, wherein the forming the source/drain recess includes:
performing a first anisotropic etch process,
tuning first parameters of the first anisotropic etch process to provide the source/drain recess with a U-shaped profile,
thereafter, performing an isotropic etch process, and
tuning second parameters of the isotropic etch process to provide the source/drain recess with a bowl-shaped profile,
thereafter, performing a second anisotropic etch process, and
tuning third parameters of the second anisotropic etch process to provide
the source/drain recess with a profile that resembles a light portion of a candle-shaped light bulb; and
filling the source/drain recess with an epitaxial semiconductor material.

Claim 10 recites a device comprising:
a fin having a fin height;
a gate stack disposed over a channel region of the fin;
a gate spacer disposed along a sidewall of the gate stack, wherein the gate spacer has a gate spacer thickness; and
an epitaxial source/drain feature disposed in a source/drain region of the fin, wherein the epitaxial source/drain feature has a candle light bulb-shaped cross-sectional profile, such that the epitaxial source/drain feature includes:
a top portion disposed over a top surface of the fin, a middle portion disposed between the top surface of the fin and tips of the epitaxial source/drain feature, and
a bottom portion disposed between the top surface of the fin and a depth of the epitaxial source/drain feature in the fin, wherein:
a tip depth of the tips of the epitaxial source/drain feature is about 10% of the fin height to about 40% of the fin height; and
a proximity footing of the bottom portion of the epitaxial source/drain feature is greater than about 8 nm at depths greater than about 80% of the fin height.

Claim 17 recites a device comprising:
a fin disposed over a substrate, wherein the fin extends along a first direction;
a gate structure disposed over a channel region of the fin, wherein the gate structure extends along a second direction that is different than the first direction, the gate structure includes a metal gate and gate spacers disposed along sidewalls of the metal gate, the metal gate has a gate footing at an interface between the fin and the metal gate, and the gate spacers have a gate spacer thickness along the first direction; and
epitaxial source/drain features disposed in source/drain regions of the fin, wherein the gate structure is disposed between the epitaxial source/drain features along the first direction, and further wherein each of the epitaxial source/drain features includes:
a first portion having a first width along the first direction, wherein the first width increases from a bottom of the epitaxial source/drain features to a maximum width of the epitaxial source/drain features along the first direction,
a second portion disposed over the first portion, wherein the second portion has a second width along the first direction and the second width decreases from the maximum width of the epitaxial source/drain features along the first direction to a top surface of the fin,
a third portion disposed over the second portion, wherein the second portion has a third width along the first direction, wherein the third width is substantially the same from the top surface of the fin to top surfaces of the epitaxial source/drain features, and
wherein a distance along the first direction between the epitaxial source/drain features at the maximum width and sidewalls of the metal gate is about 5 nm to about 8nm and a distance between the gate footing and the first portion of the epitaxial source/drain features is greater than about 6 nm.

Prior rejections were in view of US PG Pub 2015/0372143 (“Bae”). Bae discloses a method for recessing source/drain features in a finFET including alternating between anisotropic and isotropic etch processes. However, Bae’s process does not result in a profile that resembles a light portion of a candle-shaped light bulb. US Patent No. 10,170,555 (“Liao) and US PG Pub 2017/0278972 (“Hsia”) are examples of relevant references in the art. Liao and Hsia both disclose processes which result in a profile that resembles a light portion of a candle-shaped light bulb. However, the references do not arrive at the devices using the same method claimed by Applicant. 
A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. US PG Pub 2019/0131433 (“Vinslava”), US PG Pub 2019/0115259 (“Yeh”), US PG Pub 2016/0056261 (“Thees”), US PG Pub 2013/0248948 (“Ma”) and US Patent No. 9,716,165 (“Lin”) are cited as being comparable references in the art. However, these references either do not disclose, or suggest, all limitations claimed by Applicant’s method and product. Claims 2-9, 11-16 and 18-20 depend on one of Claims 1, 10 and 17 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818